Citation Nr: 1232520	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-43 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 percent prior to October 20, 2008, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than October 20, 2008, for the assignment of a 30 percent disability evaluation for the Veteran's service-connected PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2012 rating decision, the RO increased the evaluation for the Veteran's service-connected PTSD to 50 percent disabling, effective August 1, 2007, and 70 percent disabling, effective October 20, 2008.  The Veteran was advised of the above grants of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  

In May 2011 the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Prior to October 20, 2008, the evidence of record documents the Veteran's service-connected PTSD is characterized by sleep impairment, nightmares, anxiety, depression, and a blunted affect.  

3.  As of October 20, 2008, the evidence of record documents the Veteran's service-connected PTSD is characterized by a poor appetite, anxiety, feelings of guilt, avoidant behavior, irritability, nightmares, depression, fatigue, nightmares, flashbacks, and a restricted affect.  

4.  By rating action in May 2012, a 50 percent rating was assigned for the service-connected PTSD, effective August 1, 2007; there is no longer a case or controversy as to the issue of entitlement to an effective date earlier than October 20, 2008, for the assignment of a 30 percent disability evaluation for the Veteran's service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Prior to October 20, 2008, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  As of October 20, 2008, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).  

3.  The issue of entitlement to an effective date earlier than October 20, 2008, for the assignment of a 30 percent disability evaluation for the Veteran's service-connected PTSD has been satisfied and that there is no remaining case or controversy pertaining to that claim.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by a December 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected disability, the evidence must show that such a disability has gotten worse. 

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  
The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the December 2008 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the service-connected disability on appeal.   

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, private treatment records, and VA outpatient treatment records.  The Veteran was provided a VA examination in January 2009.  The examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the Veteran's most recent VA examination was in January 2009; however, an additional VA examination is not warranted in this case because the evidence of record does not show, nor does the Veteran or his representative contend, that his service-connected PTSD has worsened since January 2009 or that the last examination was inadequate for rating purposes.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims have been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  
Increased Rating for PTSD

The Veteran asserts that his service-connected PTSD is worse than the current evaluations contemplate and contends that higher evaluations are warranted.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2011).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Veteran is currently rated 50 percent disabling prior to October 20, 2008, and at 70 percent disabling thereafter.  A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Rating Prior to October 20, 2008

With regard to the claim for a higher evaluation prior to October 20, 2008, the relevant and most recent evidence of record consists of VA outpatient treatment records from June 2001 to August 2006.  After a review of the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that an evaluation in excess of 50 percent rating is warranted for the Veteran's service-connected PTSD prior to October 20, 2008.  

In August 2005, the Veteran visited his local VA outpatient treatment clinic for medication management.  He reported sleeping well, but admitted to having an increase in nightmares.  Upon mental status testing, the VA examiner indicated that the Veteran was neatly groomed and casually dressed.  He appeared pleasant, cooperative, alert, and oriented.  His speech was logical and coherent, and he denied having hallucinations and obvious delusions.  There was no evidence of any thought disorder.  The VA examiner reported his mood being stable with a blunted affect.  The Veteran also denied any suicidal or homicidal ideation, plan, or intent.  He was assessed with PTSD.  

In September 2005, the Veteran visited his local VA outpatient treatment clinic for medication management.  He indicated that the prescribed medication for his service-connected PTSD has worked well as a mood stabilizer, and he sleeps better because of a significant reduction in nightmares.  He admitted to continuing his usual activities with a good appetite and no new physical complaints.  Mental status examination testing revealed a neatly groomed and casually dressed Veteran.  He was noted as being pleasant, cooperative, alert, and oriented.  His speech was considered logical and coherent, his mood was described as being mildly anxious, and his affect was deemed brighter.  He denied any suicidal or homicidal ideation, plan, or intent.  He was diagnosed with PTSD.   

There are no objective findings of obsessional rituals or an inability to establish and maintain effective relationships in the VA outpatient treatment records.  As mentioned previously, the Veteran admitted to participating in his usual activities, which involved participating in an informal counseling group of young veterans.  It was also noted that in September 2005, the Veteran and his family were in preparation to live in Scotland for his last year of school.  

In this case, the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent disability rating.  The evidence of record describes a fairly consistent pattern of symptoms and manifestations of sleep impairment, nightmares, anxiety, and depression.  Furthermore, the Veteran has the ability to establish and maintain effective relationships, both in the context of obtaining treatment for his PTSD and in maintaining family relationships.  Thus, while the Veteran may have difficulty in establishing and maintaining social contacts, there is no evidence of any inability to do so, as described in the criteria for a 70 percent rating.  

Other symptoms required for the 70 percent evaluation, are neither complained of nor observed by medical health care providers.  Review of the record shows that the there is no evidence of suicidal or homicidal ideation or plans.  Furthermore, the evidence does not show that the Veteran has any obsessive or ritualistic behavior or that his speech is intermittently illogical, obscure, or irrelevant.  Additionally, he is generally described as having normal grooming and hygiene.  

The Board notes that while the Veteran's mood was described by the VA physician in September 2005 as being mildly anxious, there is no evidence that he has demonstrated near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  In fact, the September 2005 VA physician noted that the Veteran's service-connected PTSD resulted in no significant diminished interest in significant activities, as well as no current impairment in social and occupational functioning.  

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record prior to October 20, 2008, does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 50 percent rating currently assigned prior to October 20, 2008.

Rating as of October 20, 2008

With regard to the claim for a 100 percent disability evaluation as of October 20, 2008, the evidence of record consists of a January 2009 VA examination report, private treatment records, and VA outpatient treatment records.  After a review of the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that a 100 percent rating is warranted for the Veteran's service-connected PTSD as of October 20, 2008.  

In October 2008, the Veteran was afforded a VA mental health initial intake assessment at his local VA outpatient treatment facility.  He reported experiencing intrusive thoughts about his experiences in the military while stationed in Somalia, avoiding war scenes on television, and avoiding shopping at crowded places.  He admitted to not having close friends, encountering difficulty trusting others, daily anger, irritability, and hypervigilance.  He denied any homicidal or suicidal ideation, intent, or plan.  The Veteran stated that he has been married since 1999, and the relationship is somewhat "rough" because of life stresses.  He admitted to having a close relationship with his five year old daughter.  Mental status testing revealed the Veteran being oriented to person, place, time, and situation.  He was neatly dressed and groomed, but admitted to having a depressed mood.  His affect was depressed and appropriate to context.  The Veteran's insight and judgment were deemed fair.  He was diagnosed with PTSD, major depressive disorder (MDD), and alcohol abuse.  He was assigned a GAF score of 50.  

In November 2008, the Veteran returned to his local VA outpatient treatment facility for medication management.  The Veteran reported an improvement in his mood, sleep, motivation, and energy.  He denied having nightmares, but admitted to intrusive thoughts triggered by noises.  The Veteran also admitted to "occasional passive" suicide thoughts, but no plan or intent.  Upon mental status testing, the VA physician noted a casually and neatly dressed Veteran with normal speech.  He was cooperative with a full affect and euthymic mood.  There were no psychotic symptoms, cognitive deficits, or memory impairment.  His judgment and insight were deemed full.  He was diagnosed with major depression and PTSD, with some residual symptoms.  

That same month, the Veteran underwent a private psychiatric evaluation.  According to the November 2008 private medical statement, the Veteran was described as a pleasant, handsome, well-developed man.  He appeared sad with poor energy.  He admitted to feeling worthless and having a poor sleeping routine.  The private physician concluded that the Veteran has symptoms of anxiety and depression that are exacerbated by reports of military conflict, the September 2011 attacks, and the "overhead passage of a Coast Guard helicopter."  See the November 2008 private medical statement.  

In January 2009, the Veteran was afforded a VA examination for his service-connected PTSD.  He complained of having intrusive thoughts about his military service in Somalia, daily anger, irritability, hypervigilant behavior, avoidance behavior, and a diminished appetite.  He reported having a difficult time watching fireworks, but admitted to enjoying shooting arrows.  The Veteran indicated that he has been married to his "supportive" wife since 1999, and they have a five-year old daughter.  A daily routine for him consist of looking for jobs and cleaning up around the house.  He was noted as being fully capable of managing finances and VA benefits.  Mental status testing revealed a casually dressed and cooperative Veteran.  He informed the VA examiner that his mood was angry but after taking the prescribed medication, it remains calm.  His affect was appropriate to context, and his speech was spontaneous with normal volume, tone, and rate.  There were no loosening of association or flight of ideation; however, the Veteran reported intrusive thoughts about his combat experiences in Somalia.  He denied hallucinations and any suicidal plants or intent.  Insight and judgment were deemed fair, and the Veteran was oriented to person, place, time, or situation.  He was able to recall three out of three words after a minute, and his short-term and long-term memory was intact.  He was assessed with PTSD and assigned a GAF score of 50.  The VA examiner indicated that based on the Veteran's history and mental status testing, he has a history PTSD with depression.  

In March 2009, the Veteran visited the local VA outpatient treatment facility for medication management.  He indicated that the PTSD symptoms are still present but manageable, including the presence of intrusive thoughts and very rare nightmares.  The Veteran admitted to seeing an improvement with his sleep and appetite, and experiencing no suicidal thoughts since he stopped drinking alcohol.  Upon mental status testing, the VA physician noted that the Veteran demonstrated normal speech, with no signs of psychotic symptoms, cognitive deficits, or memory impairment.  His judgment and insight were good, and he was described as being casually dressed and cooperative.  His mood was euthymic, with a bit detached affect.  The Veteran was diagnosed with major depression in early remission, alcohol abuse, and chronic PTSD.  

In June 2009, the Veteran again returned to the local VA outpatient treatment facility for medication management.  He admitted to no longer experiencing suicidal thoughts and seeing an improvement in his depression.  However, the Veteran admitted to experiencing avoidant behavior, irritability, and intrusive thoughts related to his past traumatic experiences.  Mental status testing revealed a casually but neatly dressed Veteran with normal speech and a cooperative demeanor.  His mood was depressed with a constricted, irritable, and tense affect.  He denied any psychotic symptoms as well as suicidal and homicidal ideation, intent, and plan.  The Veteran's cognitive ability and memory were grossly intact and his judgment and insight were deemed fair.  The Veteran was diagnosed with PTSD, depression, and alcohol abuse.  He was assigned a GAF score of 56.  

At a December 2009 VA medication management visit, the Veteran reported an increase in anxiety and panic attacks over the past week because of documentary being released regarding his military trauma he experienced.  He admitted to feeling more connected to his family when not drinking.  He also admitted to experiencing intrusive thoughts, nightmares, hypervigilance, and depressive symptoms.  Mental status testing revealed a casually dressed Veteran with normal speech and an anxious affect.  His demeanor was described as somewhat guarded initially but became more open and cooperative.  He denied psychotic symptoms, as well as suicidal and homicidal ideation, intent, and plan.  His judgment was fair to good and there were no cognitive deficits or memory impairment.  The Veteran was diagnosed with PTSD, depression, and alcohol abuse.  

VA medication management visits continued in March 2010.  The Veteran admitted to being less irritable while taking Paxil and feeling reasonably good in terms of mood.  He reported some intrusive thoughts with his prior traumatic experiences, but indicated that his sleep was good with occasional nightmares.  The Veteran was described as casually dressed with a more open and cooperative demeanor.  He exhibited normal speech with a less anxious affect.  There were no psychotic symptoms, cognitive deficits, or memory impairment.  He had normal speech and his judgment and insight were good.  The Veteran was diagnosed with PTSD and depression.  He was given a GAF score of 55.  

In December 2010, the Veteran went for his VA medical management at the local VA outpatient treatment facility.  The VA social worker described the Veteran as being well-groomed and casually dressed.  He was pleasant, cooperative, and articulate.  He had an anxious but appropriate affect.  There were no psychotic symptoms and he denied suicidal ideation, plans, and intent.  Thought processes were linear and normal, and the Veteran was diagnosed with PTSD.  

In May 2011, the Veteran visited the local VA outpatient treatment facility for individual psychotherapy.  He was noted as being casually dressed, well-groomed, pleasant and cooperative.  While he was considered articulate, his affect was considered euthymic but appropriate.  Thought processes were linear and normal, and there was no evidence of psychotic symptoms.  The Veteran denied experiencing suicidal ideation, plans, and intent.  He was assessed with PTSD.  

After carefully reviewing the evidentiary record, the Board finds that the preponderance of the evidence is against a finding that an evaluation higher than 70 percent is warranted for the Veteran's service-connected PTSD.  The evidence does not show symptoms that more nearly approximate the criteria for a 100 percent evaluation.  At an October 2008 VA mental health assessment, the Veteran admitted to not having close friends, not shopping at crowded places, and having a rough relationship with his wife due to life stresses.  However, at the assessment, the Veteran admitted to being married since 1999 and having a close relationship with his daughter.  At the January 2009 VA examination, the Veteran indicated that his wife was supportive and had a continued relationship with his daughter.  Thus, even though the Veteran may have some difficulty dealing with other people, the preponderance of the evidence is against finding that the Veteran's service-connected PTSD causes him to be totally socially impaired.  

Furthermore, the Board finds that the preponderance of the evidence is against a finding of total occupational or social impairment due to the Veteran's PTSD symptomatology as of October 20, 2008.  At the January 2009 VA examination, the Veteran reported that he stopped working a month prior to the examination because he was laid off.  While in Scotland, he worked, but admitted to be unemployed at the time of the VA examination.  More recently, in December 2010 at a VA medication management visit, the Veteran reported that he was struggling with topic in therapy and group, including be a pending loss of work in February 2011, with the option of working in security detail overseas.  Based upon the evidence of record, there has been total occupational impairment is not shown as a result of the Veteran's PTSD.  The preponderance of the evidence is against finding that his PTSD has resulted in total occupational impairment.  There is no evidence showing that the Veteran is unable to work due to his service-connected PTSD.  In fact, in December 2010, the Veteran was given the opportunity to work in security overseas.  

Finally, the Veteran has not been shown to have the symptoms contemplated in the 100 percent rating criteria for PTSD.  At the VA examination and all VA outpatient treatment visits, the Veteran demonstrated no impairment of thought processes or communications and denied persistent delusions and hallucinations.  There was no memory impairment, and at the January 2009 VA examination, the VA examiner noted that his short-term and long-term memory were intact.  The Veteran's personal hygiene at the VA outpatient treatment visits and VA examination was noted as being reasonable, and there was no mention from the VA examiner or contained within the record that the veteran exhibited any gross inappropriate behavior nor was he deemed to be in persistent danger of hurting himself or others.  There was also no mention of the Veteran being unable to recognize his surroundings or suffer from memory loss in regards to names of relatives, his own name, or his occupation.  No medical professional has made findings that resemble the level of symptomatology for the 100 percent rating.  Overall, the Veteran's symptoms shown throughout the appeal period are not comparable in severity to the symptoms contemplated for the 100 percent evaluation for the reasons listed above.  

Additionally evidentiary findings relating to the Veteran's service-connected PTSD as of October 20, 2008 include poor appetite, anxiety, depression, feelings of guilt, intrusive thoughts, avoidant behavior, irritability, fatigue, and a restricted affect.  While the Board does not dismiss these findings, such symptoms are already contemplated in the currently assigned 70 percent disability rating as of October 20, 2008.  

As of October 20, 2008, the Veteran was assigned GAF scores of 50 by both an October 2008 VA physician and January 2009 VA examiner, a 56 by a VA physician in June 2009, and a 55 by a VA physician in December 2010.  A score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  While the score of 50 denotes serious symptoms of PTSD, the Board finds that the Veteran's overall clinical disability picture does not justify assignment of the 100 percent rating.  As mentioned, the evidentiary record is not illustrative of total occupational and social impairment due to his PTSD symptoms as of October 20, 2008.  The GAF scores of 54 and 56 are found to be more consistent with the demonstrated symptomatology of record.  Such GAF scores are indicative of mild to moderate symptoms, but when considering the evidence as a whole, does not justify assignment of the 100 percent rating.  The Board reiterates that an examiner's classification of the level of psychiatric impairment, by words or a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a) (2011). 

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan, 16 Vet. App. at 436.  Nevertheless, the Board finds that the record as of October 20, 2008 does not show the Veteran manifested symptoms that equal or more nearly approximate, or are consistent with the criteria for a 100 percent rating.  Moreover, neither the Veteran nor his representative has contended that the Veteran's symptoms are worse than reflected in the evidence of record.  
Again, the Board considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign the total grant of benefits as of October 20, 2008.  

Extraschedular Evaluation

The Board has considered whether referral for an extraschedular evaluation is warranted for an acquired psychiatric disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested anxiety, depression, problems sleeping, social avoidance, nightmares, hypervigilance, poor appetite, fatigue, restricted affect, and flashbacks.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  

The schedular rating criteria specifically include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Earlier Effective Date for the Assignment of a 30 percent rating for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).   

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

By rating action in March 2009, a 30 percent rating for PTSD was assigned, effective from October 20, 2008.  The Veteran submitted a notice of disagreement as to the effective date of the 30 percent rating in April 2009.  The RO issued a statement of the case addressing the issue of entitlement to an effective date earlier than October 20, 2008 for the assignment of a 30 percent rating for PTSD in October 2009.  The Veteran filed a timely Substantive Appeal in November 2009, with respect to his claim of entitlement to entitlement to an effective date earlier than October 20, 2008, for the assignment of a 30 percent disability evaluation for the Veteran's service-connected PTSD.  

However, in a May 2012 rating decision, the Veteran's evaluation for PTSD was increased to 50 percent disabling with the assignment of an effective date of August 1, 2007.  That rating action shows that the Veteran's PTSD is rated as 30 percent disabling as of December 13, 2000, 70 percent disabling, effective from November 19, 2001, 50 percent disabling from August 1, 2007 and 70 percent disabling from October 20, 2008.  In light of the May 2012 decision, which granted the Veteran a 50 percent disability evaluation for PTSD with an effective date of August 1, 2007, the Board finds to the claim for an effective date earlier than October 20, 2008 for the 30 percent rating has been satisfied and that there is no remaining case or controversy pertaining to that claim.  The Veteran is in receipt of ratings in excess of 30 percent from November 2001.  The 30 percent rating was granted by rating decision in September 2001 and the 30 percent rating was confirmed and continued by rating decision in March 2003.  Those rating decisions are final cannot be the basis for an earlier effective date for a 30 percent rating.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final decision, in the absence of an attempt to vitiate the finality of that decision through an allegation of clear and unmistakable error, the claimant has merely raised a 'freestanding' effective date claim that cannot remove the finality of the prior decision).  Accordingly, the appeal in the matter is dismissed. 

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  The Board does not have jurisdiction to review the appeal as to the claim of entitlement to an effective date earlier than October 20, 2008, for the assignment of a 30 percent disability evaluation for the Veteran's service-connected PTSD, and the issue is dismissed as moot.


ORDER

Entitlement to an increased evaluation in excess of 50 percent prior to October 20, 2008, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD) is denied.  

The appeal as to entitlement to an effective date earlier than October 20, 2008, for the assignment of a 30 percent disability evaluation for the Veteran's service-connected PTSD is dismissed.


	(CONTINUED ON NEXT PAGE)



REMAND

With respect to the issue of entitlement to a TDIU, the Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran asserts that he has been unemployed due to his service-connected PTSD.  See the May 2011 personal statement.  Moreover, the Veteran does currently meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Accordingly, in light of the Court's decision in Rice, the Board directs the RO to proceed with the appropriate development of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 (2011), must be fully met.  

2.  Afford the Veteran a VA examination in order to assess the current nature and severity of his service-connected disabilities with respect to whether they, in and of themselves, preclude him performance of substantially gainful employment (more than marginal employment) consistent with his educational background and employment history.  The claims file must be made available and the opinion should reflect that such review has been accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's service-connected disabilities alone precludes him from securing or maintaining substantially gainful employment (more than marginal employment).  A rationale for any opinion reached must be provided.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


